                     STOCK PURCHASE AGREEMENT


     This Stock Purchase Agreement is entered into as of June 20, 2003, by and
among the shareholders of Air-

Q Corp., a Nevada corporation ("Air-Q NV"), executing this Agreement (such
shareholders are referred to herein as

"Sellers"), and Covenant Financial Corporation, a Delaware corporation
("Purchaser"), in light of the following

facts:


     WHEREAS, Air-Q NV is a start-up business engaged in the wireless Internet
access business; and


     WHEREAS, Purchaser is a publicly-held company whose common stock is quoted
on the OTC

     Bulletin Board; and


     WHEREAS, Purchaser desires to acquire all of the outstanding shares of
common stock of Air-Q

     NV; and


     WHEREAS, Sellers desire to sell their respective shares of common stock of
Air-Q NV to

     Purchaser on the terms and conditions set forth in this Agreement; and


     WHEREAS, Purchaser and Sellers desire that the transaction contemplated
herein constitute a tax-

     free transaction within the scope of Section 351 of the Internal Revenue
Code, as amended.


                           WITNESSETH:


     THEREFORE, the Agreement of the parties, the promises of each being
consideration for the promises of

the other:


I. DEFINITIONS


     Whenever used in this Agreement, the following terms shall have the
meanings set forth below, including

the exhibit hereto or amendments hereof.


     (a) "Agreement" shall mean this Stock Purchase Agreement and all exhibits
hereto or amendments

hereof.


     (b) "Knowledge of Purchaser" or matters "known to Purchaser" shall mean
matters actually known to

the Board of Directors or officers of Purchaser, or which reasonably should be
or should have been known by them

upon reasonable investigation.


     (c) "Knowledge of Sellers" or matters "known to Sellers" shall mean matters
actually known to the

Board of Directors or officers of Air-Q NV, or which reasonably should be or
should have been known by them

upon reasonable investigation.


     (d) "Purchaser" shall mean Covenant Financial Corporation, a Delaware
corporation.


     (e) "Sellers" shall mean those persons executing this Agreement as
shareholders of Air-Q NV.


     (f) "Securities Act" shall mean the Securities Act of 1933, as amended, and
includes the rules and

regulations of the Securities and Exchange Commission ("SEC") promulgated
thereunder, as such shall then be in

effect.


     Any term used herein to which a special meaning has been ascribed shall be
construed in accordance with

either (1) the context in which such term is used, or (2) the definition
provided for such terms in the place in this

Agreement at which such term is first used.


II. DISCLOSURES


     Purchaser hereby acknowledges that it has had the opportunity to ask
questions of, and receive answers

from, the principals of Air-Q NV regarding its business plan and otherwise
investigate the matters contained therein.

Specifically, Purchaser understands that Air-Q NV may never earn a profit or
have its common stock traded publicly

in any market. Thus, Purchaser understands that it may be required to hold the
shares of Air-Q NV indefinitely.


     Sellers, and each of them, hereby acknowledge that they have had the
opportunity to ask questions of, and

receive answers from, the principals of Purchaser regarding its business plan
and otherwise investigate the matters

contained therein. Specifically, Purchaser understands that Purchaser may never
earn a profit. Thus, Sellers, and

each of them, understand that they may be required to hold the shares of
Purchaser indefinitely.


III. PURCHASE AND SALE


     Sellers hereby sell to Purchaser and Purchaser hereby buys from Sellers the
following securities:


               a total of 11,000,000 shares of the $.0001 common stock of

               Air-Q NV, which shares shall comprise all of the issued and

               outstanding shares of capital stock of Air-Q NV.


     The shares of common stock of Air-Q NV shall be sold to Purchaser at the
price and subject to all of the

terms and conditions set forth herein.


IV. PURCHASE PRICE - PAYMENT


     Purchaser shall deliver to Sellers a total of 11,000,000 shares of its
$.001 par value common stock in

payment of the 11,000,000 shares of the $.0001 par value common stock of Air-Q
NV owned by them, which

payment shall be delivered as provided in paragraph V hereinbelow.


V. ISSUANCE OF SHARES OF PURCHASER; DELIVERY OF SHARES OF AIR-Q NV


     Purchaser shall cause the 11,000,000 shares of its common stock to be
issued hereunder to be delivered as

provided in paragraph V hereinbelow.


     Sellers shall cause the 11,000,000 shares of the common stock of Air-Q NV
to be sold hereunder to be

delivered as provided in paragraph V hereinbelow.


VI. THE EXCHANGE


     Upon the mutual execution of this Agreement, Purchaser agrees to deliver
forthwith a total of 11,000,000

shares of its $.001 par value common stock, in the names of Sellers, required to
be delivered pursuant to paragraph

IV hereof. Upon receipt of such shares of common stock, Sellers shall deliver to
Purchaser certificates representing

a total of 11,000,000 shares of the $.0001 par value common stock of Air-Q NV,
duly endorsed to Purchaser.


VII. REPRESENTATIONS AND WARRANTIES OF PURCHASER


     Purchaser represents and warrants to Sellers:


     (a) Organization and Corporate Authority. Purchaser is a corporation duly
organized, validly existing

and in good standing under the laws of the State of Delaware and is qualified to
do business as a foreign corporation

in all jurisdictions where the ownership of property or maintenance of an office
would require qualification.

Purchaser has all requisite corporate power and authority, governmental permits,
consents, authorizations,

registrations, licenses and memberships necessary to own its property and to
carry on its business in the places where

such properties are now owned and operated or such business is being conducted.


     (b) Subsidiaries. Purchaser has no subsidiary corporation.


     (c) Options, Warrants and Rights. Prior to the consummation of the
transactions contemplated by this

Agreement, Purchaser has no outstanding options, warrants or rights, conversion
rights or other agreements for the

purchase or acquisition from Purchaser of any shares of its capital stock.


     (d) Issuance of the Shares of Purchaser Common Stock. The shares of common
stock of Purchaser,

when issued and delivered in accordance with this Agreement, will be duly and
validly issued, fully paid and non-

assessable, and will be free and clear of any liens or encumbrances and, to the
knowledge of Purchaser, will be

issued in compliance with applicable state and federal laws.


     (e) Financial Condition. Purchaser is a development stage company without
significant revenues and

is substantially illiquid. Purchaser requires substantial additional capital
with which to implement its business plan.

There is no assurance that Purchaser will obtain such needed capital or that its
business plan, when implemented,

will prove to be successful.


     (f) Undisclosed or Contingent Liabilities. To the best knowledge of
Purchaser and to its officers and

directors, Purchaser has no material liabilities and, to the best knowledge of
the officers and directors of Purchaser,

Purchaser has no contingent liabilities.


     (g) Litigation. Purchaser is not a party to any suit, action, proceeding,
investigation or labor dispute

(collectively "actions") pending or currently threatened against it other than
administrative matters arising in the

ordinary course of business .


     (h) Compliance with Agreements. The execution and performance of this
Agreement will not result in

any violation or be in conflict with any agreement to which Purchaser is a
party.



     (i) Title to Property and Assets. Purchaser has good and marketable title
to its properties and assets

free and clear of all mortgages, liens, security interests and encumbrances.


     (j) Franchises and Permits; Taxes and Other Liabilities. To the knowledge
of Purchaser, it has all

franchises, permits, licenses, orders and approvals of any federal, state, local
or foreign government of self

regulatory body (collectively, the "Permits") that are material to or necessary
for the conduct of its business. To the

knowledge of Purchaser, it has no outstanding tax liabilities, no unsatisfied
final judgment or valid lien filed against

it or any of its property.


     (k) Governmental Consents. To the knowledge of Purchaser, no consent,
approval, order or

authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority on

the part of Purchaser is required in connection with the valid execution,
delivery and performance of this Agreement.


     (l) Authorization. All corporate action on the part of Purchaser and its
officers, directors and

shareholders necessary for the authorization, execution and delivery of this
Agreement, for the performance of

Purchaser's obligations hereunder and for the issuance and delivery of the
securities comprising the Units has been

taken. This Agreement, when executed and delivered, shall constitute a legal,
valid and binding obligation of

Purchaser.


     (m) Regulatory Compliance. To the knowledge of Purchaser, it is in
compliance with all applicable

environmental regulations relating to its business operations, as well as all
applicable regulations promulgated by the

Federal Communications Commission.


     (n) Employee Matters. To the knowledge of Purchaser, it is in compliance
with all laws and

regulations applicable to employee-related matters.


     (o) Suppliers and Customers. To the knowledge of Purchaser, its relations
with its suppliers and

customers are good.


     (p) Purchaser represents and warrants that the shares of Air-Q NV common
stock are being acquired

solely for its own account for investment purposes only and not for the account
of any other person and not for

distribution, assignment or resale to others.


     (q) Purchaser further consents to the placement of the following legend, or
a legend similar thereto, on

the certificates representing shares of Air-Q NV common stock:


          "THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION

          FROM REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF

          1933, AS AMENDED, AND MA Y NOT BE TRANSFERRED WITHOUT AN OPINION OF

          COUNSEL SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT ANY SUCH

          PROPOSED TRANSFER IS IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES

          AND REGULATIONS."



VIII. REPRESENTATIONS AND WARRANTIES OF SELLERS


     Sellers, and each of them, represent and warrant to Purchaser:


     (a) Organization and Corporate Authority. Air-Q NV is a corporation duly
organized, validly existing

and in good standing under the laws of the State of Nevada and is qualified to
do business as a foreign corporation in

all jurisdictions where the ownership of property or maintenance of an office
would require qualification. Air-Q NV

has all requisite corporate power and authority, governmental permits, consents,
authorizations, registrations,

licenses and memberships necessary to own its property and to carry on its
business in the places where such

properties are now owned and operated or such business is being conducted.


     (b) Subsidiaries. Air-Q NV has no subsidiary corporation.


     (c) Options, Warrants and Rights. Prior to the consummation of the
transactions contemplated by this

Agreement, Air-Q NV has no outstanding options, warrants or rights, conversion
rights or other agreements for the

purchase or acquisition from Air-Q NV of any shares of its capital stock.


     (d) Shares of Air-Q NV Common Stock. The shares of common stock of Air-Q NV
required to be

delivered hereunder are duly and validly issued, fully paid and non-assessable.


     (e) Financial Condition. Air-Q NV is a development stage company without
significant revenues and

is substantially illiquid. Air-Q NV requires substantial additional capital with
which to implement its business plan.

There is no assurance that Air-Q NV will obtain such needed capital or that its
business plan, when implemented,

will prove to be successful.


     (f) Undisclosed or Contingent Liabilities. To the best knowledge of Air-Q
NV and to its officers and

directors, Air-Q NV has no material liabilities and, to the best knowledge of
the officers and directors of Air-Q NV,

Air-Q NV has no contingent liabilities.


     (g) Litigation. Air-Q NV is not a party to any suit, action, proceeding,
investigation or labor dispute

(collectively "actions") pending or currently threatened against it other than
administrative matters arising in the

ordinary course of business .


     (h) Compliance with Agreements. The execution and performance of this
Agreement will not result in

any violation or be in conflict with any agreement to which Air-Q NV is a party.


     (i) Title to Property and Assets. Air-Q NV has good and marketable title to
its properties and assets

free and clear of all mortgages, liens, security interests and encumbrances.


     (j) Franchises and Permits; Taxes and Other Liabilities. To the knowledge
of Air-Q NV, it has all

franchises, permits, licenses, orders and approvals of any federal, state, local
or foreign government of self

regulatory body (collectively, the "Permits") that are material to or necessary
for the conduct of its business. To the

knowledge of Air-Q NV, it has no outstanding tax liabilities, no unsatisfied
final judgment or valid lien filed against

it or any of its property.





     (k) Governmental Consents. To the knowledge of Air-Q NV, no consent,
approval, order or

authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority on

the part of Air-Q NV is required in connection with the valid execution,
delivery and performance of this Agreement.


     (l) Regulatory Compliance. To the knowledge of Air-Q NV, it is in
compliance with all applicable

environmental regulations relating to its business operations, as well as all
applicable regulations promulgated by the

Federal Communications Commission.


     (m) Employee Matters. To the knowledge of Air-Q NV, it is in compliance
with all laws and

regulations applicable to employee-related matters.


     (n) Suppliers and Customers. To the knowledge of Air-Q NV, its relations
with its suppliers and

customers are good.


     (o) All corporate or other similar action on the part of each of Sellers,
if required, necessary for the

authorization, execution and delivery of this Agreement, for the performance of
Sellers' obligations hereunder and

for the delivery of the required securities has been taken. This Agreement, when
executed and delivered, shall

constitute a legal, valid and binding obligation of Sellers, and each of them.


     (p) Sellers', and each of them, represent and warrant that the shares of
Purchaser common stock are

being acquired solely for their own respective accounts for investment purposes
only and not for the account of any

other person and not for distribution, assignment or resale to others.


     (q) Sellers, and each of them, further consent to the placement of the
following legend, or a legend

similar thereto, on the certificates representing shares of Purchaser common
stock:


          "THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION

          FROM REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF

          1933, AS AMENDED, AND MA Y NOT BE TRANSFERRED WITHOUT AN OPINION OF

          COUNSEL SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT ANY SUCH

          PROPOSED TRANSFER IS IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES

          AND REGULATIONS."


IX. MISCELLANEOUS


     Survival of Covenants. Unless otherwise waived as provided herein, all
covenants agreements,

representations and warranties of the parties made in this Agreement and in the
financial statements or other written

information delivered or furnished in connection therewith and herewith shall
survive the Exchange hereunder, and

shall be binding upon, and inure to the benefit of, the parties and their
respective successors and assigns.







     Arbitration. In the event of a dispute between the parties hereto that
arises out of this Agreement, the

parties hereby agree to submit such dispute to arbitration before the American
Arbitration Association (the

"Association") at its Dallas, Texas, offices, in accordance with the
then-current rules of the Association; the award

given by the arbitrators shall be binding and a judgment can be obtained on any
such award in any court of

competent jurisdiction. It is expressly agreed that the arbitrators, as part of
their award, can award attorneys fees to

the prevailing party.


     Governing Law. This Agreement shall be deemed to be a contract made under,
governed by and construed

in accordance with the substantive laws of the State of Louisiana.


     Counterparts. This Agreement may be executed simultaneously in
counterparts, each of which when so

executed and delivered shall be taken to be an original; but such counterparts
shall together constitute but one and

the same documents.


     Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to

the benefit of, and be binding upon, the successors, assigns and administrators
of the parties hereto.


     Entire Agreement. This Agreement, the other agreements and the other
documents delivered pursuant

hereto and thereto constitute the full and entire understanding and agreement
between the parties with regard to the

subjects hereof and thereof.


     IN WITNESS WHEREOF, the parties have signed this Agreement as of the day
and year first above

written.


                              "PURCHASER":


                              COVENANT FINANCIAL CORPORATION



                              By: /s/ WADDELL D. LOFLIN

                                   Waddell D. Loflin

                                   Vice President


                              "SELLERS":



                              /s/ DAVID M. LOFLIN

                              David M. Loflin


                              FMF INVESTMENTS, LTD.


                              By: Three Point Properties, LLC

                                   its general partner



                              By: /s/ ERIC NEWLAN

                                   Eric Newlan

                                   Vice President